Per Curiam,
This appeal involves substantially the same principles that were applied to a somewhat similar state of facts in St. Mary’s Gas Co. against the same defendants, No. 246, January term, 1897, ante, p. 458, in which a per curiam opinion has just been filed, affirming the decree.
We find nothing in the record that would justify us in sustaining either of the specifications of error. All the questions of fact and of law, presented by them, have been so fully considered and satisfactorily determined by the court below that *472nothing can bé profitably added to what will be found in its opinion.
For these, and other reasons, suggested in the per curiam' opinion above referred to, the decree of the court below is affirmed on the opinion of its learned president, and the appeal is dismissed at appellant’s costs.